Exhibit 10.3

 

 

[*]

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

THIRD AMENDMENT TO EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT

 

This THIRD AMENDMENT (“Third Amendment”) is entered into as of July 14, 2017
(the “Third Amendment Effective Date”) by and between Audentes Therapeutics
Inc., having its principal offices at 600 California Street, 17th Floor, San
Francisco, CA 94108 (“Audentes”), and The Trustees of the University of
Pennsylvania, a Pennsylvania nonprofit corporation, with offices located at Penn
Center for Innovation, 3160 Chestnut Street, Suite 200, Philadelphia, PA
19104-6228 (“Penn”).  Audentes and Penn are referred to collectively as the
“Parties” and individually as a “Party.”

 

WHEREAS, the Parties entered into an Exclusive License and Collaboration
Agreement having an effective date of May 3, 2016 (“Original Agreement”), which
was subsequently amended by the First Amendment dated December 21, 2016 (the
“First Amendment”) and the Second Amendment dated March 21, 2017 (the “Second
Amendment”).  Collectively, the Original Agreement, First Amendment, and Second
Amendment shall be referred to as the “Agreement.”;

 

WHEREAS, the Parties now intent to extend the Work Plan to include additional
studies to be conducted at Penn and associated additional budget for such
studies; and

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in the Agreement and herein, and intending to be legally bound hereby, the
Parties amend the Agreement and otherwise agree as follows:

 

1.

The Work Plan contained in Exhibit C of the Original Agreement as amended by the
First Amendment and Second Amendment is hereby further amended to also include
Schedule A to this Third Amendment, listing the research projects added to the
Work Plan..

 

2.

The budget and payment schedule contained in Exhibit C of the Original Agreement
as amended by the First Amendment and Second Amendment is hereby further amended
to include Schedule B of this Third Amendment, listing the additional budget and
payment schedule to support the research projects described in Schedule A
hereto.

 

3.

This Third Amendment and the Agreement contain the entire understanding between
the Parties and supersedes any and all prior agreements, understandings and
arrangements whether written or oral between the Parties with respect to the
matters contained in the Agreement and this Second Amendment.  No amendments,
changes, modifications or alterations of the terms and conditions of this Third
Amendment shall be binding upon any Party, unless in writing and signed by an
authorized representative of each Party.

 

4.

All terms and conditions of the Agreement not changed by this Third Amendment
shall remain in full force and effect.

 

5.

Signatures on this Third Amendment may be communicated by facsimile or e-mail
transmission and shall be binding upon the Parties upon receipt by transmitting
the same by facsimile or e-mail, which signatures shall be deemed originals.  If
executed in counterparts, the Third Amendment shall be effective as if
simultaneously executed.

 

(Signature page follows.)

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Parties hereto have caused this Third Amendment to be
executed and delivered by their duly authorized representatives as set forth
below.

 

 

Agreed on behalf of:

 

Agreed on behalf of:

 

Audentes Therapeutics Inc.

 

 

The Trustees of the University of

Pennsylvania

 

By: /s/ Natalie Holles

 

By: /s/ John S. Swartley

(Signature)

 

(Signature)

Name:Natalie Holles

 

Name:  John S. Swartley

 

Title:  COO

 

 

Title: Managing Director, Penn Center for Innovation

 

 

Acknowledged as Read and Understood

by Institution Principal Investigator

 

/s/ Dr. James Wilson

(Signature)

Name:Dr. James Wilson

 

 




--------------------------------------------------------------------------------

Schedule A

 

New Task 8 – Studies Requested by Audentes

 

[*]

 



* Confidential Treatment Requested

 




--------------------------------------------------------------------------------

 

Schedule B

 

 

Total Additional Budget for 2017: $105,930

 

 

Payment Schedule:

 

Payment Due Date

Amount of Payment

Within 7 days of signing of the Agreement

$105,930

 

 